Exhibit 10.33

FEDERAL REALTY INVESTMENT TRUST

RESTRICTED SHARE AWARD AGREEMENT

(Award under the Federal Realty Investment Trust

Amended and Restated 2003 Long Term Incentive Award Program)

February 17, 2009

The parties to this Restricted Share Award Agreement (this “Agreement”) are
Federal Realty Investment Trust, a Maryland real estate investment trust (the
“Trust”), and Andrew P. Blocher, an individual employee of the Trust (the “Key
Employee”)

The Board of Trustees of the Trust (the “Board of Trustees”) has authorized the
award by the Trust to the Key Employee, under the Trust’s 2001 Long-Term
Incentive Plan (the “Plan”) of a Restricted Share Award for a certain number of
shares of beneficial interest of the Trust (the “Shares”), subject to certain
restrictions and covenants on the part of Key Employee. The parties hereto
desire to set forth in this Agreement their respective rights and obligations
with respect to such Shares.

Capitalized terms used in this Agreement, unless otherwise defined herein, have
the respective meanings given to such terms in the Plan. The terms of the Plan
are incorporated by reference as if set forth herein in their entirety. To the
extent this Restricted Share Award Agreement is in any way inconsistent with the
Plan, the terms and provisions of the Plan shall prevail.

In consideration of the covenants set forth in this Agreement, and intending to
be legally bound hereby, the parties hereto agree as follows:

 

  1. Award of Restricted Shares.

(a) The Trust hereby confirms the grant to the Key Employee, as of February 17,
2009 (the “Grant Date”), of Sixteen Thousand Ninety-Nine (16,099) Shares (the
“Restricted Shares”), subject to the restrictions and other terms and conditions
set forth herein and in the Plan.

(b) On or as soon as practicable after the Grant Date, the Trust shall cause one
or more stock certificates representing the Restricted Shares to be registered
in the name of the Key Employee. Such stock certificate or certificates shall be
subject to such stop-transfer orders and other restrictions as the Board of
Trustees or any committee thereof may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are listed and any applicable federal
or state securities law, and the Trust may cause a legend or legends to be
placed on such certificate or certificates to make appropriate reference to such
restrictions.

The certificate or certificates representing the Restricted Shares shall be held
in custody by the Chief Financial Officer of the Trust until the Restricted
Period (as hereinafter defined in Paragraph 3) with respect thereto shall have
lapsed. Simultaneously with the execution and delivery of this Agreement, the
Key Employee shall deliver to the Trust one or more undated stock powers
endorsed in blank relating to the Restricted Shares. The Trust shall deliver or
cause to be delivered to the Key Employee or, in the case of the Key Employee’s
death, to the Key Employee’s beneficiary, one or more stock certificates for the
appropriate number of Shares, free of all such restrictions, as to which the
restrictions shall have expired. Upon forfeiture, in accordance with Paragraph
4, of all or any portion of the Restricted Shares, the certificate or
certificates representing the forfeited Restricted Shares shall be canceled.

 

  2. Restrictions Applicable to Restricted Shares.

(a) Beginning on the Grant Date, the Key Employee shall have all rights and
privileges of a stockholder with respect to the Restricted Shares, except that
the following restrictions shall apply:



--------------------------------------------------------------------------------

(i) none of the Restricted Shares may be assigned or transferred (other than by
will or the laws of descent and distribution, or in the Committee’s discretion,
pursuant to a domestic relations order within the meaning of Rule 16a-12 of the
Securities Exchange Act of 1934, as amended) during the Restricted Period (as
hereinafter defined in Paragraph 3);

(ii) all or a portion of the Restricted Shares may be forfeited in accordance
with Paragraph 4; and

(iii) any Shares distributed as a dividend or otherwise with respect to any
Restricted Shares as to which the restrictions have not yet lapsed shall be
subject to the same restrictions as such Restricted Shares and shall be
represented by book entry and held in the same manner as the Restricted Shares
with respect to which they were distributed.

Any attempt to dispose of Restricted Shares in a manner contrary to the
restrictions set forth in this Agreement shall be null, void and ineffective. As
the restrictions set forth in this Paragraph 2 hereof lapse in accordance with
the terms of this Agreement as to all or a portion of the Restricted Shares,
such shares shall no longer be considered Restricted Shares for purposes of this
Agreement.

 

  3. Restricted Period.

(a) The restrictions set forth in Paragraph 2 shall apply for a period (the
“Restricted Period”) from the Grant Date until such Restricted Period lapses as
follows:

(i) with respect to Five Thousand Three Hundred Sixty-Six (5,366) Restricted
Shares, the Restricted Period shall lapse on February 17, 2012;

(ii) with respect to an additional Five Thousand Three Hundred Sixty-Seven
(5,367) Restricted Shares, the Restricted Period shall lapse on February 17,
2013; and

(iii) with respect to the remaining Five Thousand Three Hundred Sixty-Six
(5,366) Restricted Shares, the Restricted Period shall lapse on February 17,
2014;

provided, however, that the Restricted Period for any particular Restricted
Shares shall not lapse on the date set forth above unless the Key Employee has
tendered to the Trust, on or before that date, the amount of any state and
federal withholding tax obligation which will be imposed on the Trust by reason
of the lapsing of the Restricted Period for such Restricted Shares on that date.

(b) Notwithstanding the foregoing and subject to the proviso below, the
Restricted Period shall lapse as follows:

(i) as to all Restricted Shares in the event of the death or Disability of the
Key Employee;

(ii) as to: (A) 50% of the then unvested Restricted Shares in the event of the
Key Employee’s retirement on or after the Key Employee reaches the age of 58 but
before the Key Employee reaches the age of 62; (B) 75% of the then unvested
Restricted Shares in the event of the Key Employee’s retirement on or after the
Key Employee reaches the age of 62 but before the Key Employee reaches the age
of 65; and (C) all of the Restricted Shares in the event of the Key Employee’s
retirement on or after the Key Employee reaches the age of 65;

(iii) as to all Restricted Shares in the event that the Key Employee is
discharged by the Trust without Cause as defined in the Plan and at the time of
such discharge, the individual holding the title of Chief Executive Officer of
the Trust is not the same individual that holds the title of Chief Executive
Officer of the Trust as of the date of this Agreement;

provided in any case that the Key Employee or his legal representative shall
first tender, within ninety (90) days after the death, Disability or discharge
without Cause, the amount of any state and federal withholding tax obligation
which will be imposed on the Trust by reason of the lapsing of the Restricted
Period for such Restricted Shares. For purposes of this Agreement, “Normal
Retirement Date” means the date on which the Key Employee terminates active
employment with the Trust on or after attainment of age 65, but does not include
termination of the Key



--------------------------------------------------------------------------------

Employee’s employment by the Trust for Cause, and “Other Retirement Date” means
the date, on or after the Key Employee’s attainment of age 55 but earlier than
the Key Employee’s Normal Retirement Date, which is specifically approved and
designated in writing by the Committee to be the date upon which the Key
Employee retires for purposes of the Plan.

(c) Also notwithstanding the foregoing, the Restricted Period shall lapse as to
all Restricted Shares if the Key Employee shall incur an Involuntary Termination
(as defined in the Plan) during the one year period commencing with the
occurrence of a Change in Control, and in such event, the Trust shall deliver or
cause to be delivered to the Key Employee within ten (10) business days after
the Involuntary Termination one or more stock certificates representing those
Shares as to which the Restricted Period shall have lapsed, provided that the
Key Employee shall first tender the amount of any state and federal withholding
tax obligation which will be imposed on the Trust by reason of the lapsing of
the Restricted Period for such Restricted Shares.

 

  4. Forfeiture.

If there is a termination of the Key Employee’s Service with the Trust for any
reason including but not limited to a discharge by the Trust without Cause as
defined in the Plan and at the time of such discharge, the individual holding
the title of Chief Executive Officer of the Trust is the same individual that
holds the title of Chief Executive Officer of the Trust as of the date of this
Agreement, then all rights of the Key Employee to any and all then-remaining
Restricted Shares, after giving application to Paragraphs 3(a), (b), and 3(c),
shall terminate and be forfeited. In addition, in the event the Key Employee or
his legal representative fails to tender to the Trust any required tax
withholding amount in accordance with Paragraphs 3(a), 3(b), or 3(c) above by
the date specified therein, then the Trust shall retain a portion of the
Restricted Shares sufficient to meet its tax withholding obligation.

 

  5. Assignment.

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Key Employee and the assigns and successors of the Trust,
but neither this Agreement nor any rights hereunder shall be assignable or
otherwise subject to hypothecation by the Key Employee.

 

  6. Entire Agreement; Amendment.

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and shall supersede all prior agreements and
understandings, oral or written, between the parties with respect thereto. This
Agreement may be amended at any time by written agreement of the parties hereto.
The terms set forth in this Agreement shall control over any contrary terms set
forth in that certain Severance Agreement of even date herewith between Key
Employee and the Trust.

 

  7. Governing Law.

This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Maryland other than the conflict
of laws provisions of such laws, and shall be construed in accordance therewith.

 

  8. Severability.

If, for any reason, any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not so held
invalid, and each such other provision shall to the full extent consistent with
law continue in full force and effect. If any provision of this Agreement shall
be held invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Agreement, shall to the full extent consistent with law
continue in full force and effect.

 

  9. Continued Employment.

This Agreement shall not confer upon the Key Employee any right with respect to
continuance of employment by the Trust.



--------------------------------------------------------------------------------

  10. Certain References.

References to the Key Employee in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
Key Employee’s executors or the administrators, or the person or persons to whom
all or any portion of the Restricted Shares may be transferred by will or the
laws of descent and distribution, shall be deemed to include such person or
persons.

 

  11. Section 83(b) Election.

The Key Employee acknowledges that it is the Key Employee’s sole responsibility,
and not the Trust’s, to file a timely election under section 83(b) of the
Internal Revenue Code, of 1986, as amended. The Key Employee acknowledges that
he or she is relying on his or her own advisors with respect to the decision as
to whether or not to file any section 83(b) election.

12. Taxes, Withholding, and Code Section 409A. Notwithstanding anything herein
to the contrary, the Key Employee shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with this
Agreement (including any taxes arising under Section 409A of the Code). The
Trust may withhold from any benefits payable under this Agreement, and pay over
to the appropriate authority, all federal, state, county, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

This Agreement is intended to be exempt from Code Section 409A, and the Trust
shall have complete discretion to interpret and construe this Agreement and any
associated documents in any manner that establishes an exemption from (or
otherwise conforms them to) the requirements of Code Section 409A. If, for any
reason including imprecision in drafting, the Agreement does not accurately
reflect its intended establishment of an exemption from (or compliance with)
Code Section 409A, as demonstrated by consistent interpretations or other
evidence of intent, the provision shall be considered ambiguous and shall be
interpreted by the Trust in a fashion consistent herewith, as determined in the
sole and absolute discretion of the Trust. Notwithstanding anything to the
contrary contained herein, the Trust reserves the right to unilaterally amend
this Agreement without the consent of any Key Employee in order to accurately
reflect its correct interpretation and operation to maintain an exemption from
or compliance with Code Section 409A.

IN WITNESS WHEREOF, the Trust has caused this Agreement to be duly executed and
the Key Employee has hereunto set his hand effective as of the day and year
first above written.

 

 

   

FEDERAL REALTY INVESTMENT TRUST

     

By:

  /s/ Dawn M. Becker      

Name:

Title:

 

Dawn M. Becker

Executive Vice President-General Counsel

and Secretary

 

 

WITNESS:

   

KEY EMPLOYEE

/s/ Darlene M. Hough    

By:

  /s/ Andrew P. Blocher       Name:   Andrew P. Blocher